490 P.2d 490 (1971)
STATE of Oregon, Respondent,
v.
Donald Antonio RAGGHIANTI, Appellant.
Supreme Court of Oregon.
Argued and Submitted September 10, 1971.
Decided November 10, 1971.
Howard R. Lonergan, Portland, argued the cause for appellant. With him on the briefs was Jack R. Hannam, Portland.
Jim G. Russell, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., and Jacob B. Tanzer, Sol. Gen., Salem.
Before O'CONNELL, C.J., and DENECKE, HOLMAN, TONGUE and HOWELL, JJ.
DENECKE, Justice.
We granted the petition for review because we believed the case contained an important issue of statutory construction. We now conclude that the defendant is not entitled to raise that issue, and the petition is dismissed.
The defendant was convicted of three counts of possessing three different narcotics, all at the same time and place. The defendant received a separate sentence for each conviction. He now contends that the possession of several different narcotics at the same time and place constitutes but one crime, for which there can be only one sentence.
The petition is dismissed because the defendant pleaded guilty to each count and never objected to being charged, convicted or sentenced for three different crimes of possession of narcotics.
In State v. Kennedy, 250 Or. 422, 443 P.2d 226 (1968), we held that the defendant could not on appeal successfully contend for the first time that he could not be convicted for the separate crimes of larceny, burglary and concealing stolen property, all arising out of the same transaction. We held the defendant was foreclosed from so contending because he had not raised this issue before the trial court.
Petition dismissed.